DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive. 
Applicant argues the present application discloses the first conductors 24 terminate in the insulating base material 21 and are not directly connected to each; and the conductors 61 in fig. 13 of Benetick have their bottom surfaces directly connected to each other by metallization plane 6.  Therefore, applicant argues Benetick fails to disclose “the second bottom end of each of the plurality of first conductors are not directly connected to each other” as required by claim 10.  Applicant further agues neither Howard nor Lu disclose said feature.
The examiner disagrees with applicant.  While the examiner agrees that Benetick discloses the second bottom end of each of the plurality of first conductors are each connected to metallization plane 6, the second bottom end of each of the plurality of first conductors are not directly connected to each other (i.e. the bottom end of one conductor does not come into direct contact with bottom of another conductor – seen in fig. 13-14).  Therefore, Benetick reads on claim 10 as currently presented.  All claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 15, & 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benetick et al. (US 2005/0208728).
In regards to claim 10, Benetick ‘728 discloses
A capacitor comprising: an insulating base material (insulating layer – abstract & [0039]) having a first main surface (surface shared with bottom of element 7 – fig. 13-14) and a second main surface (surface shared with top of element 5 – fig. 13-14) facing each other, the insulating base material defining a plurality of bottomed first trenches (areas filled by 61 – fig. 13-14) that extend into the insulating base material from the first main surface of the insulating base material and defining a plurality of second trenches (areas filled by 5a-5d – fig. 13-14) that extend from the first main surface to the second main surface so as to penetrate the insulating base material, the plurality of bottomed first trenches and the plurality of second trenches overlapping each other (fig. 13-14); 
a plurality of first conductors (61 – fig. 13-14; [0055]) each respectively in the plurality of bottomed first trenches, the plurality of first conductors having a first end at the first main surface of the insulating base material and a second bottom end that is not exposed at the second main surface of the insulating base material (fig. 13-14); 
a first external electrode (7 – fig. 13-14; [0055]) on the first main surface of the base material and connected the first end of each of the plurality of first conductors, and the second bottom end of each of the plurality of first conductors are not directly connected to each other (fig. 13-14; [0055]); 
a plurality of second conductors (5a-5f – fig. 13-14; [0054]) each respectively in the plurality of second trenches; and 
a second external electrode (5 – fig. 13-14; [0055]) on the second main surface of the base material and connected to the plurality of second conductors.

In regards to claim 12, Benetick ‘728 discloses
The capacitor according to claim 10, wherein the plurality of bottomed first trenches and the plurality of second trenches are groove- shaped, and have surfaces that face each other along a longitudinal direction of the plurality of bottomed first trenches and the plurality of second trenches (fig. 13-14). 
 
In regards to claim 15, Benetick ‘728 discloses
The capacitor according to claim 10, wherein the plurality of bottomed first trenches and the plurality of second trenches are rectangular (fig. 13-14).  

In regards to claim 17, Benetick ‘728 discloses
The capacitor according to claim 10, wherein the plurality of bottomed first trenches and the plurality of second trenches are spaced from each other so as to form a capacitance developing part therebetween (fig. 13-14).  

In regards to claim 18, Benetick ‘728 discloses
The capacitor according to claim 15, wherein the plurality of bottomed first trenches and the plurality of second trenches are spaced from each other so as to form a capacitance developing part therebetween (fig. 13-14).    

In regards to claim 19, Benetick ‘728 discloses
The capacitor according to claim 12, wherein the plurality of bottomed first trenches and the plurality of second trenches are spaced from each other so as to form a capacitance developing part therebetween (fig. 13-14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-14 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benetick ‘728 in view of Lu (US 2012/0212877).
In regards to claim 13, 
Benetick ‘728 fails to explicitly discloses wherein the insulating base material comprises silicon oxide. 

Lu ‘877 discloses wherein the insulating base material comprises silicon oxide ([0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use silicon oxide as taught by Lu ‘877 as the insulating material of Benetick ‘728 to obtain capacitor with a desired capacitance and/or based on the availability of said material and/or manufacturing abilities.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
 
In regards to claim 14, 
Benetick ‘728 fails to explicitly wherein the first external electrode and the second external electrode comprise aluminum. 

Lu ‘877 discloses wherein the first external electrode and the second external electrode comprise aluminum ([0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use aluminum as taught by Lu ‘877 as the metallization material of Benetick ‘728 based on the availability of said material and/or manufacturing abilities/process.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

In regards to claim 16, 
Benetick ‘728 fails to explicitly wherein the first conductor and the second conductor comprise polysilicon. 

Lu ‘877 discloses wherein the first conductor and the second conductor comprise polysilicon ([0049]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use polysilicon as taught by Lu ‘877 as the via material of Benetick ‘728 based on the availability of said material and/or manufacturing abilities/process.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Claim(s) 10-11 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP0046868A hereafter referred to as Howard in view of Benetick ‘728.
In regards to claim 10,
Howard discloses a capacitor comprising: an insulating base (3 & 4 – fig. 3; Page 3 – Lines 27-37) material having a first main surface and a second main surface facing each other (seen in fig. 3), 
a first conductor (2 – fig. 3; Page 3 – lines 30-31); 
a first external electrode (Al coating – page 6 – lines 1-6) on the first main surface of the base material and connected to the first conductor (fig. 3); and 
a second external electrode (5– fig. 3; Page 5 – Lines 9-10) on the second main surface of the base material.  Howard fails to disclose the insulating base material defining a plurality of bottomed first trenches that extend into the insulating base material from the first main surface of the insulating base material and defining a plurality of second trenches and defining a plurality of second trenches (that extend from the first main surface to the second main surface so as to penetrate the insulating base material, the plurality of bottomed first trenches and the plurality of second trenches overlapping each other; a plurality of first conductors each respectively in the plurality of bottomed first trenches, the plurality of first conductors having a first end at the first main surface of the insulating base material and a second bottom end that is not exposed at the second main surface of the insulating base material; the first external connected to the first end of each of the plurality of first conductors, and the second bottom end of each of the plurality of first conductors are not directly connected to each other a plurality of second conductors each respectively in the plurality of second trenches; and the second external electrode on the second main surface of the base material and connected to the plurality of second conductors.  

Benetick ‘728 discloses a capacitor comprising: an insulating base material (insulating layer – abstract & [0039]) having a first main surface (surface shared with bottom of element 7 – fig. 13-14) and a second main surface (surface shared with top of element 5 – fig. 13-14) facing each other, the insulating base material defining a plurality of bottomed first trenches (areas filled by 61 – fig. 13-14) that extend into the insulating base material from the first main surface of the insulating base material and defining a plurality of second trenches (areas filled by 5a-5d – fig. 13-14) that extend from the first main surface to the second main surface so as to penetrate the insulating base material, the plurality of bottomed first trenches and the plurality of second trenches overlapping each other (fig. 13-14); 
a plurality of first conductors (61 – fig. 13-14; [0055]) each respectively in the plurality of bottomed first trenches, the plurality of first conductors having a first end at the first main surface of the insulating base material and a second bottom end that is not exposed at the second main surface of the insulating base material (fig. 13-14); 
a first external electrode (7 – fig. 13-14; [0055]) on the first main surface of the base material and connected the first end of each of the plurality of first conductors, and the second bottom end of each of the plurality of first conductors are not directly connected to each other (fig. 13-14; [0055]); 
a plurality of second conductors (5a-5f – fig. 13-14; [0054]) each respectively in the plurality of second trenches; and 
a second external electrode (5 – fig. 13-14; [0055]) on the second main surface of the base material and connected to the plurality of second conductors.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Howard to have first and second trenches filled with first and second conductors, respectively, connected to the first and second external electrode, respectively, as taught by Benetick ‘728 to obtain a larger capacitance and capacitance density.

In regards to claim 11,
Howard further discloses further comprising a conductor base material (1 – fig. 3; page 6 – lines 1-6) having a resistance component between the second trench and the second external electrode.  

In regards to claim 14,
Howard further discloses wherein the first external electrode and the second external electrode comprise aluminum (page 5 – lines 9-10 & page 6 – lines 1-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848